                 Case 19-31319              Doc 17      Filed 10/03/19          Entered 10/03/19 13:01:54                  Page 1 of 5

Fill in this information to identify the case:

Debtor 1 Anne Steele, aka Anne N. Steele, aka Anne Noel Steele

Debtor 2 James Steele, aka John L. Steele, aka John Llyod Steele
(Spouse, if filing)


United States Bankruptcy Court for the:                            District of CONNECTICUT
                                                                            (State)

Case number 19-31319



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtors’ plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtors’
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtors’ principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               Quicken Loans Inc.                                Court claim no. (if known)           3

Last four digits of any number you                 XXXXXX4491
use to identify the debtors’ account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                    Dates incurred                                   Amount

1.      Late charges                                                                                                             (1)    $          0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $          0.00
3.      Attorney fees                                                                                                            (3)    $          0.00
4.      Filing fees and court costs                                                                                              (4)    $          0.00
5.      Bankruptcy/Proof of claim fees                                                 9/11/2019,                                (5)    $        500.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $          0.00
7.      Property inspection fees                                                                                                 (7)    $          0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $          0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $          0.00

10. Property preservation expenses. Specify:          _____________                                                              (10)   $          0.00
11. Other. Specify:          Plan Review;                                              8/30/2019,                                (11)   $        150.00
12. Other. Specify:                                                                                                              (12)   $
13. Other. Specify:                                                                                                              (13)   $
14. Other. Specify:                                                                                                              (14)   $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                              Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 1
               Case 19-31319                 Doc 17           Filed 10/03/19           Entered 10/03/19 13:01:54                     Page 2 of 5
Debtor 1        Anne Steele, aka Anne N. Steele, aka Anne Noel Steele              Case number (if known)      19-31319
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Linda St. Pierre                                                                   Date       10/2/2019
                 Signature

Print:           Linda                                                    St. Pierre                   Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           860-240-9156                                           Email       Linda.St.Pierre@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 2
B Case     19-31319
  10 (Supplement 2) (12/11)    Doc 17          Filed 10/03/19Case:Entered 10/03/19 13:01:54                              Page 3 of 53
                                                                                                                                Page


                                   UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF CONNECTICUT


In re:                                                                   )
                                                                         )      Case No. 19-31319
Anne Steele                                                              )      Chapter 13
aka Anne N. Steele                                                       )
aka Anne Noel Steele                                                     )      JUDGE: Ann M. Nevins
James Steele
aka John L. Steele
aka John Llyod Steele



                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM

 Bankruptcy/Proof of Claim Fees:                                                                                              $500.00
                                                     Preparation and Filing of Proof of
                   09/11/2019                                                                                      $500.00
                                                     Claim

 Other:                                                                                                                       $150.00
                                                     Review and Analysis of Schedules,
                   08/30/2019                                                                                      $150.00
                                                     Plan, Docket, Loan Docs

 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                              $650.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
B Case     19-31319
  10 (Supplement 2) (12/11)   Doc 17   Filed 10/03/19Case:Entered 10/03/19 13:01:54   Page 4 of 54
                                                                                             Page




                                                          Bankruptcy Case No.: 19-31319
 In Re:                                                   Chapter:             13
           Anne Steele                                    Judge:               Ann M. Nevins
           aka Anne N. Steele
           aka Anne Noel Steele
           James Steele
           aka John L. Steele
           aka John Llyod Steele


                                        CERTIFICATE OF SERVICE

      I, Linda St. Pierre, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
matter on the following parties at the addresses shown, by regular United States Mail, with
proper postage affixed, unless another manner of service is expressly indicated:

Anne Steele
216 Milton Avenue
West Haven, CT 06516

James Steele
216 Milton Avenue
West Haven, CT 06516

Neil Crane                                         (served via ECF Notification)
Law Offices of Neil Crane, LLC
2679 Whitney Avenue
Hamden, CT 06518

Roberta Napolitano, Trustee                        (served via ECF Notification)
B Case     19-31319
  10 (Supplement 2) (12/11)   Doc 17   Filed 10/03/19Case:Entered 10/03/19 13:01:54      Page 5 of 55
                                                                                                Page




10 Columbus Boulevard
6th Floor
Hartford, CT 06106

U. S. Trustee                                      (served via ECF Notification)
Office of the U.S. Trustee
Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:            10/3/2019       By:    /s/Linda St. Pierre
                         (date)                Linda St. Pierre
                                               Authorized Agent for Quicken Loans Inc.
